Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 1 of 18 PagelD# 1168

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

SKILLETS, LLC d/b/a SKILLETS )
RESTAURANT, et ai., )
Plaintiffs,
Vv. Civil Action No. 3:20cv678-HEH
COLONY INSURANCE COMPANY, 5
Defendant.
MEMORANDUM OPINION

(Granting Defendant’s Motion to Dismiss)

This matter comes before the Court on Defendant Colony Insurance Company’s
(“Defendant”) Motion to Dismiss, filed on November 25, 2020 (ECF No. 32).
Defendant’s Motion raises for the first time before this Court an issue relating to the
ongoing COVID-19 pandemic that many other courts around the country have already
decided. Plaintiffs Skillets, LLC, Good Breakfast, LLC, and Skillets Holdings, LLC
(“Skillets”) operate nine locations of Skillets Restaurants in Southwest Florida, and, like
most restaurants, were forced to halt in-person dining service as a result of the pandemic.
Skillets filed suit in this Court after its insurer, Defendant, denied its reimbursement
request for pandemic-related losses. Skillets filed its Second Amended Class Action
Complaint (hereinafter “Complaint’””) on November 13, 2020 (ECF No. 30), alleging
breach of contract claims and seeking a declaratory judgment that its losses are covered

under its insurance policy with Defendant and that Defendant therefore must pay for said
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 2 of 18 PagelD# 1169

losses.! The parties have filed memoranda supporting their respective positions, and the
Court heard oral argument on February 26, 2021. For the reasons stated herein,
Defendant’s Motion to Dismiss will be granted.
I. BACKGROUND

Defendant issued Policy No. 101 CP 0113119-01 to Skillets (the “Policy”),
covering a policy period of December 28, 2019 to December 28, 2020. (Compl. { 25.)
Like the many other property insurance policies addressed by courts in the United States
facing this issue, the Policy is an “all-risk” policy. (id. 426.) All-risk policies provide
blanket coverage terms and may include specific exclusions, as opposed to enumerating
every specific risk covered. (/d.) In general, the Policy provides that Defendant “will

pay for direct physical loss of or damage to Covered Property at the premises . . . caused

 

' Skillets filed suit “individually and on behalf of the other members of . . . defined nationwide
classes.” (Compl. 1.) The Federal Rules of Civil Procedure provide four prerequisites for a
lawsuit to proceed as a class action: numerosity, commonality, typicality, and adequacy of
representation. Fed. R. Civ. P. 23(a); see also Gunnells v. Healthplan Servs., Inc., 348 F.3d 417,
459 (4th Cir. 2003). Plaintiffs provide only conclusory Rule 23(a) allegations in the Complaint,
and have not yet moved to certify the putative class. Accordingly, the Court will determine the
merits of the Complaint only as they apply to Plaintiffs and not to any members of a proposed
class. See, e.g., Bluegrass, LLC y. State Auto. Mutual Ins. Co., No. 2:20CV414, 2021 WL
42050, at *3 (S.D. W. Va. Jan. 5, 2021); Sun Cuisine, LLC v. Certain Underwriters at Lloyd’s,
London, No. 1:20CV21827-GA YLES/OTAZO-REYES, 2020 WL 7699672, at *4 n.3 (S.D. Fla.
Dec. 28, 2020).

2 In ruling on a motion to dismiss, a court may “consider documents attached to the
complaint... .” Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019) (quoting Philips v. Pitt Cty.
Mem I Hosp., 572 F.3d 176, 180 (4th Cir. 2009)). The Court will accordingly rely on the
language contained in the Policy, attached to the Complaint as Exhibit B. In the event of any
conflict between the allegations in the Complaint and the content of the Policy, the Policy will
prevail. See Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166-67 (4th Cir. 2016) (“[I]n the
event of conflict between the bare allegations of the complaint and any exhibit attached . . . , the
exhibit prevails.’’).
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 3 of 18 PagelD# 1170

by or resulting from any Covered Cause of Loss.” (/d., Ex. B at 19, ECF No. 30-2.)
“Covered Causes of Loss” is defined as “Risks Of Direct Physical Loss” unless subject to
an enumerated list of exclusions in the Policy’s “Causes of Loss — Special Form.” (7d. at
45-54.) The Policy does not include a virus exclusion provision. (/d.) Skillets alleges
that its losses are covered under five provisions in the “Business Income (and Extra
Expense) Coverage Form” (“Business Income Form”): Business Income, Extra Expense,
Civil Authority, Extended Business Income, and Sue and Labor. (Compl. §] 28-38; Ex.
B at 34-42.) The Business Income Form provides in relevant part:

A. Coverage
1. Business Income

We will pay for the actual loss of Business Income you sustain due to the
necessary “suspension” of your “operations” during the “period of restoration.”
The “suspension” must be caused by direct physical loss of or damage to property
.... The loss or damage must be caused by or result from a Covered Cause of
Loss.

2. Extra Expense

b. Extra Expense means necessary expenses you incur during the
“period of restoration” that you would not have incurred if there had been
no direct physical loss or damage to property caused by or resulting from a
Covered Cause of Loss.
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 4 of 18 PagelD# 1171

5. Additional Coverages
a. Civil Authority

When a Covered Cause of Loss causes damage to property other
than property at the described premises, we will pay for the actual
loss of Business Income you sustain and necessary Extra Expense
caused by action of civil authority that prohibits access to the
described premises, provided that both of the following apply:
(1) Access to the area immediately surrounding the damaged
property is prohibited by civil authority as a result of the
damage, and the described premises are within that area but
are not more than one mile from the damaged property; and
(2) The action of civil authority is taken in response to
dangerous physical conditions resulting from the damage or
continuation of the Covered Cause of Loss that caused the
damage, or the action is taken to enable a civil authority to
have unimpeded access to the damaged property.

c. Extended Business Income
(1) Business Income Other Than “Rental Value”
If the necessary “suspension” of your “operations” produces a
Business Income loss payable under this policy, we will pay
for the actual loss of Business Income you incur during the
period that:
(a) Begins on the date property . . . is actually repaired,
rebuilt or replaced and “operations” are resumed; and
(b) Ends on the earlier of:
(i) The date you could restore your
“operations”, with reasonable speed, to the level
which would generate the business income
amount that would have existed if no direct
physical loss or damage had occurred; or
(ii) 30 consecutive days after the date
determined in (1)(a) above.
However, Extended Business Income does not apply to
loss of Business Income incurred as a result of
unfavorable business conditions caused by the impact
of the Covered Cause of Loss in the area where the
described premises are located.
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 5 of 18 PagelD# 1172

Loss of Business Income must be caused by direct
physical loss or damage at the described premises

caused by or resulting from any Covered Cause of
Loss.

C. Loss Conditions

2. Duties In The Event Of Loss

a. You must see that the following are done in the event of loss:
(1) Notify the police if a law may have been broken.
(2) Give us prompt notice of the direct physical loss or
damage. Include a description of the property involved.
(3) As soon as possible, give us a description of how, when,
and where the direct physical loss or damage occurred.
(4) Take all reasonable steps to protect the Covered Property
from further damage, and keep a record of your expenses ....
(5) As often as may be reasonably required, permit us to
inspect the property ....
(6) Send us a signed, sworn proof of loss... .
(7) Cooperate with us in the investigation or settlement of the
claim.
(8) If you intend to continue your business, you must resume
all or part of your “operations” as quickly as possible.

(id., Ex. B at 34-39.) The “Duties In The Event Of Loss” provision is commonly

referred to as a “Sue and Labor” provision.? (Compl. § 37.)

 

3 Relying on Swire Pacific Holdings, Inc. v. Zurich Insurance Co., 139 F. Supp. 2d 1374 (S.D.
Fla. 2001), Skillets argues that the Policy’s Sue and Labor provision provides coverage in that it
entitles them to reimbursement for expenditures made in cooperation with the provision. (Pls.’
Br. Opp’n 37, ECF No. 34.) Applying Florida law in interpreting an insurance contract, the
court in Swire held that the plaintiff's damages were excluded and no coverage existed under the
insurance policy. 139 F. Supp. 2d at 1381-82. The court subsequently found that the Sue and
Labor provision did not alone provide coverage, and as the plaintiff's losses were not covered by
the insurance policy, it could not separately recoup losses under that provision. /d. at 1382-85.
There, as here, the Sue and Labor provision was not included in the coverage portion of the
policy but in a “conditions” portion of the policy. /d. at 1383. Therefore, this provision does not
provide coverage but allows an insured to recoup costs “incurred with respect to a covered loss.”
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 6 of 18 PagelD# 1173

The Governor of Florida, Ron DeSantis (“Governor DeSantis”) declared a state of
emergency for the State of Florida on March 9, 2020, in response to the COVID-19
pandemic. (/d. 4 45.) On March 17, 2020, Governor DeSantis issued an executive order
requiring that restaurants reduce occupancy capacity by fifty percent and abide by the
Center for Disease Control’s (“CDC”) social distancing guidelines. Ud. 46.) Governor
DeSantis subsequently suspended all indoor dining services on March 20, 2020, limiting
restaurants to delivery or take-out services. (/d. | 47.) All indoor dining services were
suspended until May 4, 2020, when Florida commenced Phase 1 of its reopening plan,
which allowed restaurants to operate indoor dining at twenty-five percent occupancy
capacity. (Id. | 49.) As of May 18, 2020, Florida restaurants could increase indoor
occupancy to fifty percent of capacity, as well as continue providing delivery, take-out,
and socially distant outdoor dining services. (Ud. J 50.)

Skillets submitted claims to Defendant on June 22, 2020, and July 13, 2020, for
relief under the Policy from losses incurred due to the pandemic. (/d. 57-59.) On
July 17, 2020, Defendant responded that no coverage existed under the Policy for
Skillets’s losses. (/d.) Skillets thereafter filed suit in this Court, alleging that the
pandemic structurally altered and diminished the functional space in its restaurants, and
that Governor DeSantis’s orders restricting Florida restaurants (the “closure orders”)
prohibited its access to property covered under the Policy. Ud. J] 55-56.) Skillets

principally argues that the phrase “direct physical loss of or damage to property”

 

Id. This Court will find that the Policy does not provide coverage for Skillets’s losses, and
accordingly need not further discuss the Sue and Labor provision.
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 7 of 18 PagelD# 1174

(hereinafter “direct physical loss”) does not require actual physical or structural alteration
to apply coverage, but that, even if structural alteration is required, its allegations that the
coronavirus was actually present in covered property constitute structural alteration.
(Pls.’ Br. Opp’n 6-14, ECF No. 34.) As a result, Skillets maintains that it suffered lost
business income and incurred extra expenses covered under the Policy. (Compl. {J 57-
60.) Plaintiff also argues that the Policy’s lack of virus exclusion coverage supports its
claim for pandemic-related losses, and that the Complaint sufficiently alleges that
Skillets, as well as all bars and restaurants near Skillets, suffered physical loss or damage
due to the pandemic to warrant coverage under the Policy’s Civil Authority provision.
(Pls.’ Br. Opp’n 20-26.)

Defendant moves to dismiss the Complaint, arguing that Florida courts have
uniformly held that losses incurred by Florida restaurants as a result of the ongoing
pandemic and the related closure orders do not constitute direct physical loss. (Def.’s Br.
Supp. 9-17, ECF No. 33.) Therefore, Defendant argues that this Court should similarly
find that the same language here precludes coverage under the Policy. Finally, Defendant
asserts that the Civil Authority provision does not supplant coverage because neither
Skillets nor any surrounding restaurant suffered a direct physical loss and access to

Skillets restaurants was never fully prohibited.’ (/d. at 20-21.)

 

4 Defendant also argues that, even if the Policy covers Skillets’s alleged losses, the “period of
restoration” language in the Business Income Form limits the coverage period. (/d. at 9.)
Discussion of the “period of restoration” limitation is unnecessary as the Court will find that the
Policy does not cover Skillets’s alleged losses.
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 8 of 18 PagelD# 1175

II. STANDARD OF REVIEW

Defendant moves to dismiss under Federal Rule of Civil Procedure 12(b)(6). “In
reviewing a motion to dismiss for failure to state a claim, [a court] must ‘accept as true all
of the factual allegations contained in the complaint and draw all reasonable inferences in
favor of the plaintiff.’” Ray v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (quoting King v.
Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). A Rule 12(b)(6) motion “does not
resolve contests surrounding facts, the merits of a claim, or the applicability of defenses.”
Tobey v. Jones, 706 F.3d 379, 387 (4th Cir. 2013) (quoting Republican Party of N.C. v.
Martin, 980 F.2d 943, 952 (4th Cir. 1992)). “A complaint need only ‘give the defendant
fair notice of what the . . . claim is and the grounds upon which it rests.” Ray, 948 F.3d
at 226 (alteration in original) (quoting Tobey, 706 F.3d at 387). However, a “complaint
must provide ‘sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.’” Turner v. Thomas, 930 F.3d 640, 644 (4th Cir. 2019) (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Allegations have facial plausibility ‘when
the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.’” Tobey, 706 F.3d at 386 (quoting
Iqbal, 556 U.S. at 679). A court, however, “need not accept legal conclusions couched as
facts or unwarranted inferences, unreasonable conclusions, or arguments.” Turner, 930
F.3d at 644 (quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)).
In considering such a motion, a plaintiff's well-pleaded allegations are taken as true, and

the complaint is viewed in the light most favorable to the plaintiff. Nemet Chevrolet, Ltd.
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 9 of 18 PagelD# 1176

v. Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009). Legal conclusions
enjoy no such deference. Iqbal, 556 U.S. at 678.

The parties both apply Florida law in their briefs and this Court finds that Florida
law governs this Court’s analysis of the Policy.> (Def.’s Br. Supp. 6-7; Pls.’ Br. Opp’n
5.) Florida contract law dictates that interpretation of an insurance policy is a matter of
law to be decided by the court. Gulf Tampa Drydock Co. v. Great Atl. Ins. Co., 757 F.2d
1172, 1174 (11th Cir. 1985). Plain and unambiguous language in the policy controls the
court’s analysis. /d.; see also Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 845 So. 2d
161, 165 (Fla. 2003). If more than one reasonable interpretation exists, “one providing
coverage and the other limiting coverage,” then the policy “is considered ‘ambiguous,’
and must be ‘interpreted liberally in favor of the insured and strictly against the drafter.’”
State Farm Fire & Cas. Co. v. Steinberg, 393 F.3d 1226, 1230 (11th Cir. 2004) (quoting
Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000)). In interpreting the

insurance policy, courts must look at the policy in its entirety. /d. Interpreting an all-risk

 

> Skillets clearly sets Florida law as the framework for interpreting the Policy in its opposition
brief (ECF No. 34 at 5), but seems to question its own argument in a footnote in its Notice of
Supplemental Authorities (ECF No. 41) submitted pursuant to this Court’s request prior to the
hearing on this Motion. Regardless, this Court applies Florida law in interpreting the terms of
the policy. This Court, sitting in diversity, must apply Virginia’s choice-of-law rules. Res.
Bankshares Corp. v. St. Paul Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (citing Seabulk
Offshore, Ltd. v. Am. Home Assurance Co., 377 F.3d 408, 419 (4th Cir. 2004)). In Virginia, the
law of the place where the insurance contract is delivered controls. Jd. at 635-36 (citing
Buchanan v. Doe, 431 S.E.2d 289, 291 (Va. 1993)). Neither the Complaint nor the Policy states
where the Policy was delivered. Defendant in its opening brief argues that the Policy was
delivered in Florida, a point that Skillets does not refute. (ECF No. 33 at 6-7.) Far from it—
Skillets also relies on substantive Florida contract law in its opposition brief. Further, the
Policy’s terms support Defendant’s contention. The period of coverage is based on time in
Florida and the Policy appears to have been last signed in Florida. (Compl., Ex. B at 4.)
Therefore, this Court will apply Florida law to interpret the Policy.
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 10 of 18 PagelD# 1177

policy, the Florida Supreme Court noted that these policies are “‘all-risk,” not “all-loss.”
Sebo v. Am. Home Assurance Co., Inc., 208 So. 3d 694, 696-97 (Fla. 2016). Generally,
the party claiming coverage under the policy bears the burden of proving that coverage
exists. Mama Jo's Inc. v. Sparta Ins. Co., 823 F. App’x 868, 878 (11th Cir. 2020) (citing
U.S. Liab. Ins. Co. v. Bove, 347 So. 2d 678, 680 (Fla. Dist. Ct. App. 1977)).
Ill. ANALYSIS

Skillets did not suffer a direct physical loss as a result of COVID-19 or the closure
orders, and its business losses incurred as a result of these events are therefore not
covered by the Policy. This Court will follow the rising tide of courts applying Florida
law—as well as other states’ laws around the country—finding that “there is simply no
coverage [for loss of business due to COVID-19] under policies if [the policies] require
‘direct physical loss of or damage’ to property.” Rococo Steak, LLC v. Aspen Specialty
Ins. Co., No. 8:20CV2481-VMC-SPF, 2021 WL 268478, at *6 (M.D. Fla. Jan. 27, 2021)
(quoting Infinity Exhibits, Inc. v. Certain Underwriters at Lloyd’s, London, No.
8:20CV1605-T-30AEP, 2020 WL 5791583, at *5 (M.D. Fla. Sept. 28, 2020)) (alterations
in original). In Rococo Steak, the court held, applying Florida law, that neither the
business income clause, the extra expense coverage clause, nor the civil authority clause
in an all-risk policy covered the plaintiff restaurant’s pandemic-related losses. Jd. at *3-
6. Interpreting insurance contract language substantively identical to the language in the
Policy before this Court, the court in Rococo Steak applied the United States Court of

Appeals for the Eleventh Circuit’s definition of direct physical loss: “‘actual’ and

10
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 11 of 18 PagelD# 1178

representing the ‘diminution of value of something.’” Jd. at *3—-4 (citing Mama Jo’s Inc.,
823 F. App’x at 879).

Skillets correctly distinguishes Mama Jo’s as a case decided by the Eleventh
Circuit before the COVID-19 pandemic. See Mama Jo’s Inc., 823 F. App’x at 871, 878-
79 (holding that dust and debris from roadway construction near the plaintiff restaurant
did not constitute direct physical loss because not only could the restaurant service the
same number of customers as before the construction, but the alteration was removable
through cleaning). However, Skillets fails to recognize the core holding that alterations
removable by cleaning do not constitute direct physical loss, and ignores the variety of
Florida courts applying Mama Jo’s to deny coverage under similar all-risk policy claims.
See, e.g., Rococo Steak, LLC, 2021 WL 268478, at *4; Sun Cuisine, LLC, 2020 WL
7699672, at *3 (citing Mama Jo’s for its definition of direct physical loss as an actual
damage that causes a diminution of value); Raymond H Nahmad DDS PA v. Hartford
Casualty Ins. Co., No. 1:20CV22833-BLOOM/Louis, 2020 WL 6392841, at *7-8 (S.D.
Fla. Nov. 1, 2020) (finding that the plaintiff failed to plead a direct physical loss, using
Mama Jo’s as an example, and that the plaintiff sought only coverage for financial losses
due to closure orders); Infinity Exhibits, Inc., 2020 WL 5791583, at *4 (applying Mama
Jo’s in finding that language in an all-risk policy was unambiguous and that even
suspension of operations does not establish direct physical loss); Malaube, LLC v.
Greenwich Ins. Co., No. 20-22615CV-WILLIAMS/TORRES, 2020 WL 5051581, at *8—
9 (S.D. Fla. Aug. 26, 2020) (discussing Mama Jo’s at length and recommending that the

defendant insurance company’s motion to dismiss be granted). Skillets also attempted to

1]
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 12 of 18 PagelD# 1179

distinguish Mama Jo’s at oral argument because that case was decided on summary
judgment. At least one court has explicitly rejected this argument, however, and other
courts interpreting Mama Jo’s in this context have done so, not at the summary judgment
stage, but at the motion to dismiss stage. See id; see also Town Kitchen, LLC v. Certain
Underwriters at Lloyd’s, London, No. 20-22832-CIV-MORENO, 2021 WL 768273, at
*7 (S.D. Fla. Feb. 26, 2021) (finding that the plaintiff's arguments distinguishing Mama
Jo’s, including that Mama Jo’s was decided on summary judgment, “fall flat”). This
Court likewise finds that Skillets fails to plead that either COVID-19 or the closure orders
constitutes a direct physical loss because neither physically altered Skillets’s restaurants.
Skillets argues that it sufficiently pleads direct physical loss because it specifically
alleged that COVID-19 was present in its restaurants. The Complaint indeed contains
several conclusory, and largely speculative, allegations: that COVID-19 was “no doubt
present at Skillets and infested property surfaces”; that “[p]Jeople came into Skillets .. .
[and] sent COVID-19 infested droplets flying throughout the property”; and that multiple
Skillets employees tested positive for COVID-19. (Compl. ff 11, 15, 53.) Asa
threshold matter, this argument is not persuasive because Skillets’s alleged claims and
damages are inseparable from the closure orders. Skillets seeks to recoup business losses
incurred due to the reduced capacity the closure orders mandated as a result of the
pandemic. (See id. J] 54-57.) Furthermore, other courts that frequently interpret Florida
law have denied this exact theory. See Rococo Steak, LLC, 2021 WL 268478, at *4
(“[L]ike the coating of dust and debris in Mama Jo’s, the surfaces allegedly contaminated

by COVID-19 seem to only require cleaning to fix. .. . Therefore, Rococo cannot allege

12
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 13 of 18 PagelD# 1180

direct physical loss by claiming its property was superficially contaminated with COVID-
19 particles.”); Carrot Love, LLC v. Aspen Specialty Ins., No. 20-23586-CIV-SCOLA,
2021 WL 124416, at *1—3 (S.D. Fla. Jan. 13, 2021) (denying the plaintiff restaurants’
request for coverage under all-risk policy despite allegations that COVID-19 was
deposited on surfaces in the restaurants); [sland Hotel Props., Inc. v. Fireman’s Fund Ins.
Co., No. 4:20CV10056-KMM, 2021 WL 117898, at *3 (S.D. Fla. Jan. 11, 2021)
(“[Plaintiff] fails to allege that the mere presence of COVID-19 particles on the doors,
floors, and walls of the Properties renders them physically altered ....°), Mena Catering,
Inc. v. Scottsdale Ins. Co., No. 1:20CV23661-BLOOM/Louis, 2021 WL 86777, at *7
(S.D. Fla. Jan. 11, 2021) (finding no direct physical loss—despite speculative allegations
of the presence of COVID-19 in the plaintiff catering company’s property—because no
direct physical loss can occur where the alleged harm is mere presence of a virus).
Skillets primarily relies on cases that are neither binding on this Court nor
instructive in its analysis. For the most part, Skillets cites cases from trial courts in
jurisdictions other than Florida, many of which were decided before the pandemic. The
Court here will only address the few relevant cases cited by Skillets. Only two cases
involve application of Florida law to a COVID-19-related claim, and both are
distinguishable from the instant matter. First, in Urogynecology Specialist of Florida,
LLC y. Sentinel Insurance Co., Lid., the United States District Court for the Middle
District of Florida found that the plaintiff, a gynecologist practice forced to close its
doors entirely by the closure orders, sufficiently stated a plausible claim that it incurred

“losses which may be covered under the insurance contract.” No. 6:20CV1174-ORL-

13
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 14 of 18 PagelD# 1181

22EJK, 2020 WL 5939172, at *1, 4 (M.D. Fla. Sept. 24, 2020). The court’s analysis was
hampered, however, by the plaintiff's failure to attach the entire insurance policy to the
complaint. Jd. at *4. Without the policy, the court declined to “make a decision on the
merits of the plain language of the [insurance policy] to determine whether [the
plaintiff's] losses were covered.” Jd. Absent any discussion of the available coverage
under the policy, this Court finds Urogynecology Specialist unpersuasive. Skillets also
relies upon Johnston Jewelers, Inc. v. Jewelers Mutual Insurance Co. as an example of a
Florida court denying a motion to dismiss claims for insurance coverage amid the
COVID-19 pandemic; that case is similarly unpersuasive as the court only issued an
order summarily denying the motion. No. 20-002221-CI, 2020 WL 6556842, at *1 (Fla.
Cir, Ct. Sept. 22, 2020).

Finally, Skillets points to Elegant Massage, LLC v. State Farm Mutual Automobile
Insurance Co., a case decided by Judge Raymond A. Jackson in this District, as
instructive. No. 2:20CV265, 2020 WL 7249624 (E.D. Va. Dec. 9, 2020). Although
Judge Jackson, applying Virginia law, denied a motion to dismiss a similar COVID-19
suit, he discussed at length the Virginia courts’ ambiguous interpretations of all-risk
policies.® Jd. at *7-10. As previously stated, this Court’s analysis is cabined by Florida
law, and therefore, Judge Jackson’s opinion, while well-reasoned, does not influence this

Court’s decision.

 

6 Complete comparison of the facts and allegations before Judge Jackson is unnecessary as this
Court is bound by Florida, not Virginia, law, but unlike Skillets, the plaintiff business in Elegant
Massage was closed entirely by Virginia’s closure orders. See id. at *1.

14
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 15 of 18 PagelD# 1182

Skillets makes two additional arguments that the Court will briefly address. First,
Skillets attempts to distinguish the cases cited herein and by Defendant because some of
the policies in those cases included virus exclusion clauses not present in the Policy here.
This is a distinction without a difference. Courts interpreting all-risk policies containing
virus exclusion clauses have only addressed these clauses in the alternative, or have
declined to analyze the issue at all. See, e.g., First Watch Rests., Inc. v. Zurich Am. Ins.
Co., No. 8:20CV2374-VMC-TGW, 2021 WL 390945, at *4 (M.D. Fla. Feb. 4, 2021)
(“Since First Watch cannot show coverage . . . the Court does not address whether the
contamination exclusion, or any exclusion, is applicable.”); Raymond H Nahmad DDS
PA, 2020 WL 6392841, at *9 (addressing virus exclusion clause in the alternative). As
this Court finds that no coverage exists under the Policy, any issues regarding whether a
covered risk is excluded are moot. Second, Skillets relies on dictionary definitions of the
Policy’s terms to craft its own definition of direct physical loss. This Court has the
benefit of interpretations of near-identical all-risk policy language by both a wide swath
of Florida courts and the Eleventh Circuit, and finds no reason to stray from their well-
worn path.

Skillets fails to allege that it suffered direct physical loss covered by the Policy.
Coverage under the Policy’s Business Income provision is conditioned upon
“suspension” of Skillets’s “operations” during a “period of restoration” caused by a direct
physical loss. (Compl., Ex. B at 34.) Skillets’s inability to allege a direct physical loss is
similarly fatal to its allegations under other Policy provisions. Direct physical loss is also

a required component for coverage under the Policy’s Extra Expense and Extended

15
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 16 of 18 PagelD# 1183

Business Income provisions. (/d. at 34-36.) The Policy’s Civil Authority provision
differs slightly in that it provides coverage when an “action of civil authority . . .
prohibits access” to Skillets’s property due to damage to other nearby properties. (/d.)
The other property damage must be within a mile of Skillets’s property, and the damage
must be caused by direct physical loss. (/d.) Civil authority coverage therefore does not
directly require that Skillets suffered direct physical loss, but is still dependent upon other
surrounding property suffering direct physical loss.

The Complaint conspicuously lacks any specific allegation that any property
surrounding Skillets suffered a direct physical loss. Skillets relies only on a bald
allegation that “COVID-19 caused physical damage to property at and near” Skillets.
(Compl. 4 34.) Even if Skillets could specifically allege that the presence of COVID-19
in surrounding properties caused the closure orders, the presence of COVID-19 is not a
direct physical loss, and thus Civil Authority coverage does not apply here. Further, the
Complaint does not allege that “access” was prohibited by “action of civil authority.”
(Id., Ex. B at 35.) The closure orders restricted the services Skillets could provide to
customers, but “[mlerely restricting access . . . does not trigger coverage under [a] Civil
Authority provision.” Raymond H Nahmad DDS PA, 2020 WL 6392841, at *9; see also
Edison Kennedy, LLC v. Scottsdale Ins. Co., No. 8:20CV1416-T-02SPF, 2021 WL
22314, at *6-7 (M.D. Fla. Jan. 4, 2021) (finding no coverage under a civil authority
provision when the plaintiffs did not allege any direct physical damage to surrounding
property or that any damage denied the plaintiffs access to their own property) (first

citing El Novillo Rest. v. Certain Underwriters at Lloyd’s, London, No. 1:20CV21525-

16
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 17 of 18 PagelD# 1184

UU, 2020 WL 7251362 (S.D. Fla. Dec. 7, 2020); then citing SA Palm Beach LLC v.
Certain Underwriters at Lloyd’s, London, No. 9:20CV80677-UU, 2020 WL 7251643
(S.D. Fla. Dec. 9, 2020)).
III. CONCLUSION

The Complaint fails to allege that COVID-19 or the closure orders caused
Skillets’s restaurants any physical harm. The presence of COVID-19 on restaurant
surfaces, even if sufficiently alleged, does not change, alter, or damage Skillets’s
property. As established by the Eleventh Circuit, alterations remedied by normal
cleaning procedures cannot constitute structural alteration sufficient to trigger coverage
for a direct physical loss. Mama Jo’s, Inc., 823 F. App’x at 879. Neither does
compliance with the CDC’s social distancing guidelines or reducing services to take-out
and delivery constitute direct physical loss. Though the Court sympathizes with Skillets
and other restaurant owners around the country who have suffered greatly from reduced
demand due to the pandemic, Skillets fails to distinguish itself from the current precedent
denying its requested coverage. Finding that no coverage exists under the Policy for
Skillets’s alleged losses, the Court will grant Defendant’s Motion to Dismiss. The Court
further finds that any amendment would be futile based on the facts and circumstances of
this case, and will dismiss Skillets’s Complaint with prejudice. See Elrod v. Busch Ent.
Corp., 479 F. App’x 550, 551 (4th Cir. 2012) (allowing trial courts to deny leave to
amend a complaint if complaint, as amended, would not withstand a motion to dismiss);

see also First Watch Rests., Inc., 2021 WL 390945, at *5; Prime Time Sports Grill, Inc.

17
Case 3:20-cv-00678-HEH Document 45 Filed 03/10/21 Page 18 of 18 PagelD# 1185

v. DTW 1991 Underwriting Ltd., No. 8:20CV771-T-36JSS, 2020 WL 7398646, at *7

(M.D. Fla. Dec. 17, 2020).

An appropriate Order will accompany this wo
/s/

Henry E. Hudson
pate!March 10.2021

Senior United States District Judge
Richmond, Virginia

18
